Citation Nr: 1538007	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for right shoulder osteoarthritis and impingement, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from October 1984 to December 1997. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 20 percent for the appellant's service-connected right shoulder disability.  In April 2012, the appellant testified at a Board videoconference hearing. 

In November 2012 this matter was remanded for further development.  Such has been completed, and this matter is returned to the Board for further consideration.  
As set forth in more detail below, another remand of this matter is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately additional action on the part of the RO is again necessary prior to further appellate consideration.  This matter was previously remanded in November 2012 in part to obtain records and obtain an examination of the Veteran's right shoulder to determine the current level of disability.  Thereafter the Veteran underwent a VA examination in December 2012.  Additionally private records were obtained showing that the Veteran sustained a work-related injury to his service-connected right shoulder in November 2012; he was in the midst of receiving physical therapy for this shoulder and was not cleared to return to work as of December 2012.  VA records were also obtained up through December 2012.  Thereafter no additional evidence has been obtained.   

First, the Board notes there appear to be outstanding private clinical records relevant to the appellant's claim, as one of the December 2012 workers compensation records suggested that he would be continuing treatment.  There also is likely to be outstanding records generated by his VA medical providers since December 2012.  VA's duty to assist requires making as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA treatment facilities, until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  Under these circumstances, additional efforts on the part of the RO are required in order to ensure all relevant and available VA clinical records are obtained.

The Board notes that VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  In this case, the most recent VA medical examination in connection with his claim for an increased rating for his service-connected right shoulder disability was conducted in December 2012 during which time he was recently injured in a work accident.  What is not clear is what his current level of disability might be since the passage of nearly three years since the last examination.  The Board finds that an additional examination is necessary.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information (including authorizations to obtain private records) from the appellant, the RO should obtain all relevant VA and private clinical records of treatment for the appellant's right shoulder disability since December 2012, including any outstanding records associated with the workers compensation matter arising from a November 2012 injury to the service connected right shoulder.  The RO may end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain any pertinent records in its custody, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  The appellant should also be afforded a VA medical examination to determine the current severity of his service-connected right shoulder osteoarthritis and impingement.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should conduct all indicated tests and studies, to include range of motion studies of the right arm expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should specifically note whether and to what extent the right shoulder disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  If feasible any findings of limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination should be portrayed in terms of degrees of additional loss of motion.  The report of examination should include a complete rationale for all opinions rendered.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the claims for increased ratings for the right shoulder disability. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case. It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




